DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. The “a facilities management server” (i.e. server) recited in claim 1 can be construed as software per se under the broadest reasonable interpretation (BRI). Software per se does not fit within recognized categories of statutory subject matter. 
Note: Applicant may overcome this rejection by incorporating hardware (i.e. memory) into the system claim 1.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case 


5.	Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being Anticipated by Leon Cobos et al (US  2010/0070759 A1, hereinafter Leon).

Regarding Claim 1,
Leon discloses a system for managing facility access and user presence tracking (Leon: ¶ [0021] a system for authenticating a user of a mobile device, ¶ [0086] AUTHENTICATING SYSTEM 30), the system comprising: 
a facilities management server (Leon: ¶ [0086] an authenticating server 31, ¶ [0073]) configured to: 
authenticate a client device over a communications network (Leon: ¶ [0062] MOBILE DEVICE 10: The first element is a mobile device that hosts a mobile application, ¶ [0104] authentication of the user against the authenticating  system, ¶ [0107] user starts the mobile application in his/her mobile device), ¶ [0065] Wireless communication capability with an authenticating system 30…, communication capability will be typically available via wireless Internet, ¶¶ [0073, 0104]), the client device initiating the authentication by scanning a scan code (Leon: ¶ [0070] Capturing an image containing a two-dimensional barcode…, capture is performed accessing the device camera, ¶ [0108] user uses the mobile application to take a picture of the 2D-barcode in the screen of the client computer, ¶ [0100] any type of 2D-barcode that is designed so that reading and decoding is feasible and efficient using the camera and the computer power available in a mobile device. Examples of these types are Datamatrix, QR code or Semacode, ¶¶[0105, 0109-0114]) at a terminal of a facility (Leon: ¶ [0085] CLIENT COMPUTER 40: this may be a personal PC, a kiosk, an ATM…, which is physically located where the user is, ¶ [0039] principal is authenticated against a computer-based system, like for instance a web server, a self service kiosk, an Automatic Teller Machine (ATM), a remote network, ¶ [0108] user uses the mobile application to take a picture of the 2D-barcode in the screen of the client computer); and 
transmit instructions to the terminal to check-in a user of the client device and allow the user access to the facility (Leon: ¶ [0086] A welcome page is defined as the first page (or screen) that every user sees in the client computer after he/she has successfully authenticated…, the user shall be able to access the system according to his/her authorized roles, ¶ [0120] the authenticating system pushes the welcome screen to the client computer that corresponds to the session identification number (possibly a personalized welcome screen for the user ID), ¶¶ [0095, 0116-0119, 0121]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20140181911-A1
US 2013/0173915 Al 
US 2016/0191506 Al
US-20120316950-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/Jeremy S Duffield/Primary Examiner, Art Unit 2498